Exhibit 10.1 FORM OF FIRST AMENDMENT AGREEMENT This First Amendment Agreement (this “ Agreement ”) is entered into as of May 30, 2014, by and between VeriTeQ Corporation (f/k/a Digital Angel Corporation), a Delaware corporation with offices located at 220 Congress Park Drive, Suite 200, Delray Beach, Florida 33445 (the “ Company ”), and the investor signatory hereto (the “ Investor ”), with reference to the following facts: A.The Company and certain investors (including the Investor) (the “ Buyers ”) are parties to that certain Securities Purchase Agreement, dated as of November 13, 2013 (as amended, restated or otherwise modified from time to time, the “ Existing Securities Purchase Agreement ”), pursuant to which the Company sold, and the Buyers listed on the Schedule of Buyers attached thereto purchased, certain senior secured convertible notes (the “ Notes ”) convertible into Conversion Shares (as defined in the Existing Securities Purchase Agreement) in accordance with the terms of the Notes and (ii) certain warrants (as defined in the Existing Securities Purchase Agreement) (the “ Warrants ”) exercisable into Warrant Shares (as defined in the Existing Securities Purchase Agreement) in accordance with the terms of the Warrants. Capitalized terms not defined herein shall have the meaning as set forth in the Existing Securities Purchase Agreement as amended hereby (the “ Amended Securities Purchase Agreement ”); B.The Company desires to sell senior convertible notes to certain investors (the “ New Notes ”), pursuant to that certain Securities Purchase Agreement in the form attached hereto as Exhibit A (the “ New Purchase Agreement ”); C.The Company desires that the Investor agree, as of the Effective Time (as defined below), to (i) permit the issuance of the New Notes and the transactions contemplated by the New Purchase Agreement, (ii) waive certain provisions of the Securities Purchase Agreement with respect to the issuance of such New Notes; and (iii) make certain amendments to the Notes. D.Concurrently herewith, the Company has also requested that each other holder of Notes (the “ Other Investors ”) enter into agreements in form and substance identical to this Agreement (the “ Other Agreements ”, and together with this Agreement, the “ Agreements
